Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 10, 19, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Frank et al. (US 2015/0306657).
 	With respect to claim 20, Frank describes a method for making hollow articles (vessels) comprising fabricating the hollow articles having inner core body 12, an out core 14 residing/disposing (coupling) on the inner core, and leachant-enhancing channels 23a, 23b extending radically outwardly at a thicker region of the outer core 14 to facilitate access of leachant to the inside of the ceramic core (claimed inner body defining negative space relief that is constructed to pass at least a fluid and a gas) (paragraphs 18, 24, 33; claim 1).
With respect to the limitation that the negative space relief is defined via a vectorized digital image of claims 2, 5, 19 Frank discusses that the ceramic core is formed using a model defined and designed with the aid of computer-aided design (CAD) software (vectorized digital image).  The model includes 3D numeric coordination of the external and internal surfaces (paragraph 31).  Therefore, the channels 23a and 23b (negative space relief) described above would have to be designed with the aid of the CAD software (vectorized digital image).
With respect to the claim glass vessel of claims 1 and 6, Frank describes the material for the core body of the vessel includes ceramic particulate materials such as silica (claims 1, 8), which provides claimed glass vessel as silica is the ingredient making up glass (please also see description of silicon dioxide from Wikipedia below). 
With respect claim 10, Frank describes providing the outer core body 14 around the inner core body 12 and curing the core 14 and 12 using firing or sintering step (fusing) (paragraphs 28, 29).
Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wagenhals (US 20120000478).
With respect to claim 1, Wagenhals describes making inhalation device made of glass (glass vessel) comprising: providing the device having an outer portion 202 coupling to an inner body 210 through channels 214 between them (fig. 2; para 33, 34).  The channel 214 conducts allow air flow between the inner and outer portions and provide space where negative pressure is created from the inhalation and therefore defines a negative space relief (para 36, 41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-9, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank, as applied to claims 1, 5 above, and further in view of Tomita et al. (WO2007/091476).
 	With respect to claims 3, 8, 9, 12-16, unlike claimed invention, Frank doesn’t describe forming the negative space relief via method such as abrasive blasting with an abrasive resistant mask.  Tomita describes a known abrasive blasting method with an abrasive resistant mask defined via the use of hot roll pressing (bonding) onto a substrate including ceramic substrate, used by Frank (pages 2, 3, 7).  This provides coupling a resistant  It would have been obvious for one skill in the art before the effective filing date of the invention to form the channels (negative space relief) using known method in light of Tomita because using known method without changes in their respective function, in this case using abrasive blasting method with an abrasive resistant mask to form channels in the same ceramic substrate, would product a designed structure with expected results.
 	Tomita further describes the abrasive blasting method further includes using a thermoplastic elastomer as a resist material (resistant media image or vinyl) for sandblasting treatment.  The resist material is coupled to the substrate, a pattern is cut into the resist material with laser to form a pattern and the substrate is sandblasted (carving, etching) using the pattern.  The resist pattern is then removed after the sandblasting process (pages 3, 7-9).
 	With respect to claims 3 and 7, even though the prior art above is silent about the pattern formed in the resist material from a vectorized digital image.  However, Frank discusses about it is known that a model for forming 3D structure is designed by the aid of computer-aided design (vectorized digital image) and by using 3D printing (para 6).  Therefore, one skill in the art before the effective filing date of the invention would find it obvious to design the pattern to cut into the resist mask to form negative space relief from the aid of a vectorized digital image or 3D printing as they have been successfully facilitate in designing a model for the 3D structure with expected results.
	
Claim(s) 5, 6, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagenhals (US 20120000478), and further in view of Frank (US 2015/0306657).
With respect to claims 5, 20 Wagenhals doesn’t describe defining the negative space relief via a vectorized digital image.  Frank teaches that designing model with the aid of computer-aided design  (CAD) software for 3D component including external and internal surfaces is known and practiced at the time of the invention was made (para 6).  The CAD software would provide a vectorized digital image for any desired negative space relief of a structure.  It would have been obvious for one skill in the art before the effective filing date of the invention to utilize any known technique without changes in their respective functions, in this case designing negative space or channel structure for the inhalation device via the CAD software with expected results.
With respect to claim 6, Wagenhals describes the inhalation device or vessel is of a glass material (para 15).
With respect to claims 17 and 18, Wagenhals describes the vessel includes first and second chambers 208 and 210 respectively.  The channel 214 provides connection between the two chamber for air and fluid passing through, which would also enable the fluid 230 to return to the first chamber from a second chamber via gravity (fig. 2; para 34, 36, 39).
Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	With respect to claim 4, the prior art from Frank and Wagenhals fail to describe the step of turning inner body and the outer shell on a lathe and shaping at least one of the inner body and outer shell with a paddle.
 	With respect to claim 11, the prior art from Frank and Wagenhals fail to describe the step of shaping the outer shell to conform to the inner body via a paddle while the outer shell turning. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11198640. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe the same step of fabricating a vessel having outer shell and inner body connected through a channel formed therebetween.  Even though, the claims of patent ‘640 do not describe a glass vessel with first and second chamber.  However, the claims of patent ‘640 describe forming a non-metal vessel with same structure of outer shell and inner body connected through channel.  Therefore, depending on a desired structure, it would be obvious that the claims of patent ‘640 would be able to form a glass vessel with first and second chamber from created from the outer shell and inner body and connected through the channel with expected results.
 
Wikipedia reference is cited to show that glass is made up of silica.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



10/31/2022